           Case 2:20-cv-02114-GMN-VCF Document 61 Filed 02/17/21 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                    ***
      LINDSEY LICARI,
4
                           Plaintiff,
5                                                       2:20-cv-02114-GMN-VCF
      vs.                                               ORDER
6     RENA HUGHES, et al.,
7                          Defendant.
8           Before the Court is Defendant Lipson Neilson P.C.’s Emergency Motion to Stay Discovery (ECF
9    NO. 60).
10          Accordingly,
11          IT IS HEREBY ORDERED that discovery is temporarily stayed pending further order of the court.
12          IT IS FURTHER ORDERED that any opposition to Defendant Lipson Neilson P.C.’s Emergency
13   Motion to Stay Discovery (ECF NO. 60) must be filed on or before February 23, 2021. Any reply in
14   support of Defendant Lipson Neilson P.C.’s Emergency Motion to Stay Discovery (ECF NO. 60) must be
15   filed on or before March 1, 2021.
16          DATED this 16th day of February, 2021.
                                                              _________________________
17
                                                              CAM FERENBACH
18                                                            UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25
